DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-9 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-9 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) a second touch is detected within a predetermined period of time from a time of the first touch and an object displayed at a position at which the second touch is detected is an object used to select a destination, selection of the destination by the touch on the object is not performed, and in a case where a first touch is detected by the detection unit and, subsequently, a second touch is detected within a predetermined period of time from a time of the first touch and an object displayed at a position at which the second touch is detected is not an object used to select a destination, processing to be performed by the touch on the object is performed.

Claims 10, 12 and 13 are allowed. The following is an examiner's statement of reasons for allowance: The claims 10, 12 and 13 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) to determine whether a predetermined time has passed, wherein the controller causes the communication device to display a destination selection screen without displaying destination before the controller determines that the predetermined time has passed after receiving an instruction through the detection of the touch by the detection unit to display the destination selection screen that displays the destination, and wherein the controller is further configured to cause the communication device to display the destination on the destination selection screen after the controller determines that the predetermined time has passed.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2017/0331964 to O which teaches an electronic device includes an operation unit and a controller. In a case of detecting a long-press at an icon arranged on a home screen, the controller allows a display unit to display, at a predetermined position near a display region of the icon, a submenu image for selecting detailed settings for a function associated with the icon. When detecting that a touch operation performed by a user is moved from the icon to the submenu image and then ended at the submenu image, the controller allows the display unit to display a detailed setting screen for setting detailed setting items indicated by the submenu image. However, O fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.    

The other art is US Publication No. 2021/0218863 to Shimizu which teaches a transmitting apparatus (2) includes: an image reading device (11) that obtains image data; an operating device (15) for specifying a transmission destination of the image data; a communication device (21) that transmits the image data to a transmission destination specified through the operating device (15); a display (16); an HDD (19); and a controller (10). When a broadcast transmission is performed, the controller (10) makes a plurality of transmission destinations to which the broadcast transmission has been performed correspond to one another and causes the HDD (19) to store the plurality of transmission destinations as history information. When the transmission destination specified through the operating device (15) is included in the history information, the controller (10) causes the display (16) to display, as first information, the transmission destinations stored in the storage device in correspondence to the transmission destination specified. However, Shimizu fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.     


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675